Hill, J.
Goldstein Brothers obtained a judgment against Brown and bad summons of garnishment issued thereon and served on the La-Grange Banking and Trust Company. The garnishee answered that it held a certain sum due the defendant. There was no traverse to the answer. A claim to the fund was filed, and, when the claim case was called, neither the plaintiffs nor their counsel were present; the claimant introduced evidence, and took a verdict finding the property “ not subject.” Held-.
1. This was unauthorized by law. When a claim is filed and at the hearing neither the plaintiff nor counsel representing the plaintiff is present, the levy should be dismissed. Bell v. Martin, 142 Ga. 55 (82 S. E. 444).
2. The answer of the garnishee admitting indebtedness to the defendant, but no traverse of the answer having been filed, the claimant could not legally obtain a judgment in her favor. Davis v. Pringle, 108 Ga. 93 (33 S. E. 815); Booth v. Brooke, 6 Ga. App. 299 (64 S. E. 1103).

Judgment reversed.


Jenkins, P J., and Stephens, J., concur.